PCIJ_AB_60_PolishAgrarianReform_DEU_POL_1933-12-02_ORD_01_DI_00_EN.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

 

SERIE A/B
ARRET S, ORDONNANCES ET AVIS CONSULTATIFS

FASCICULE N° 60

AFFAIRE CONCERNANT LA RÉFORME AGRAIRE
POLONAISE ET LA MINORITÉ ALLEMANDE

 

 

ORDONNANCE DU 2 DÉCEMBRE 1933
XXXme SESSION

1933

XXXth SESSION
ORDER OF DECEMBER 2nd, 1933

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE

 

SERIES A./B.
JUDGMENTS, ORDERS AND ADVISORY OPINIONS

 

FASCICULE No. 60

CASE CONCERNING THE POLISH AGRARIAN
REFORM AND THE GERMAN MINORITY

SOCIÉTÉ D'ÉDITIONS A.W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
201

PERMANENT COURT OF INTERNATIONAL JUSTICE

1933-
ORDER MADE ON DECEMBER and, 1933. December 2nd.

General List:
No. 60.

THIRTIETH (EXTRAORDINARY) SESSION,

December 2nd, 1933.

CASE CONCERNING THE POLISH AGRARIAN
REFORM AND THE GERMAN MINORITY

Present: MM. ADATCI, President ; GUERRERO, Vice-President ;
' KeLitocc, Baron Rorin-JAEQUEMYNsS, Count RosTwo-
ROWSKI, MM. FROMAGEOT, DE BUSTAMANTE, ANZILOTTI,
Sir CECIL Hurst, MM: SCHÜCKING, NEGULESCO,

Jhr. vAN Evstnea, M. Wane, Judges.

The Permanent Court of International Justice,
_ composed as above,

after deliberation,

Makes the following Order :

Having regard to Article 48 of the Statute of the Court;
Having regard to Article 61 of the Rules of Court;
Having regard to the Application of July rst, 1933, whereby
the German Government brought before the Court a suit
‘against the Polish Government ‘‘concerning the application
of the’ Polish “agrarian reform to the German minority in
the voivodeships of Posnania and Pomerelia and kindred
questions”, which Application was filed in the Registry of
the Court on July 3rd, 1933; |
Having regard to the appointment by the German Govern-
ment of M. Viktor Bruns, Professor of Law at the Univer-
sity of Berlin, Director of the Institute of Comparative Public
Law and International Law, as its Agent ; and to the appoint-
ment by the Polish Government of M. Thadeus Sobolewski,

4
POLISH AGRARIAN REFORM 202

Doctor of Law and Principal Counsellor at the State Litigation
Office, as its Agent ;

Having regard to the Order of July 4th, 1933, whereby the
President of the Court—the Court not being in session—
fixed the time-limits for the filing of the Case by the German
Government and of the Counter-Case by the Polish Govern-
ment in the suit, the right to fix time-limits for the filing
of the Reply and Rejoinder being reserved ;

Having regard to the Order of July 2gth, 1933, whereby
the Court dismissed the request for the indication of interim
measures of protection submitted by the German Government
together with its Application of July Ist, 1033, instituting
proceedings ;

Having regard to the Orders of August 1oth and Septem-
ber 25th, 1933, whereby the President of the Court—the Court
not being in session—extended the time-limits fixed by the
Order of July 4th, 1933;

Whereas the time-limit finally fixed for the filing of the
Case expired on November Ist, 1933;

Whereas, on October 27th, 1933, the Registrar of the Court
received from the German Minister at The Hague a note to
the effect that the German Government does not intend to
proceed with the suit concerning the Polish agrarian reform
which it had brought before the Court ;

Whereas, pursuant to the provisions of the Rules, a copy
of this communication was transmitted, for information and
any necessary action, to the Agent for the Polish Government ;

Whereas, by a letter of November 15th, 1933, that Agent
informed the Court that, in view of the attitude on the part
of the German Government indicated by this note, the Polish
Government has no objection to the discontinuance of pro-
ceedings in this case and, as it accordingly considers them
closed, “requests the Court officially to record the fact”;

Whereas the withdrawal of the suit by the German Govern-
ment and the acquiescence of the Polish Government in this
withdrawal terminate the proceedings instituted ;

Tue Court,

noting the communication received on October 27th, 1933,
from the German Minister at The Hague, to the effect that
the German Government withdraws the suit submitted by
its Application of July Ist, 1933;

placing on record the declaration made on November 15th,
1933, by the Agent of the Polish Government to the effect that
that Government acquiesces in this withdrawal ;

5
POLISH AGRARIAN REFORM 203

declares that the proceedings begun by the Application of
the German Government are terminated ;

decides that the said case shall be removed from the
Court’s list.

Done in French and English, the French text being authori-
tative, at the Peace Palace, The Hague, this second day of
December, one thousand. nine hundred and thirty-three, in
three copies, one of which shall be placed in the archives of
the Court and the two others transmitted to the German
Government and to the Polish Government respectively.

(Signed) M. ADATCI,
' President of the Court.

(Signed) À. HAMMARSKJ6LD,

Registrar of the Court.
